   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 1 of 18




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES MAY,                              )
                                          )
        Plaintiff,                        )
                                          )          CIVIL ACTION NO.
        v.                                )            2:19cv173-MHT
                                          )                 (WO)
CITY OF UNION SPRINGS,                    )
                                          )
        Defendant.                        )

                                    OPINION

    Plaintiff Charles May, a former police officer for

defendant City of Union Springs, Alabama, brought this

lawsuit      alleging       that    the       city   violated    his    rights

under    the       Americans       with       Disabilities     Act    of    1990

(ADA), as amended, 42 U.S.C. § 12112.                        The court has

jurisdiction         pursuant      to     28    U.S.C.   §§ 1331      (federal

question) and 1343 (civil rights).                       This case is now

before       the    court   on     the    city’s      motion    for    summary

judgment.          The motion will be granted.



                     I.   SUMMARY-JUDGMENT STANDARD

    “The       court      shall    grant       summary   judgment      if   the
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 2 of 18




movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as

a matter of law.”               Fed. R. Civ. P. 56.              The court must

view     the      admissible          evidence        “in     the      light      most

favorable         to”     the     non-moving          party      and      draw     all

“reasonable”            inferences       in     favor       of      that       party.

Matsushita        Elec.        Indus.    Co.,    Ltd.       v.      Zenith       Radio

Corp.,      475    U.S.        574,    587-88    (1986).            In     general,

summary judgment is appropriate when “the record taken

as a whole could not lead a rational trier of fact to

find for the non-moving party.”                        Matsushita, 475 U.S.

at 587.



                         II.     FACTUAL BACKGROUND

       The facts, taken in the light most favorable to the

May, are as follows.                  May worked as a police officer

for    Union      Springs,       beginning       in    2010.         In    November

2014, while at work directing traffic, he was hit by a

car and suffered injuries to his right shoulder, knee,


                                         2
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 3 of 18




and      hip     and        underwent       multiple     surgeries         and

rehabilitative         treatment        over    the    following     years.

After the first surgery on his knee, May spoke with the

Mayor of Union Springs, who told him, “[O]nce we find

out you’re disabled, you’re gone.”                     May Depo. (Doc.

18-3) at 25:2-20.1

       For the first year he was out of work, May received

his    full     salary       through    a   combination     of     workers’

compensation and a supplement from the city.                     After the

first year, the city stopped paying the supplement, but

May    continued       to    receive     some   workers’    compensation

tied to his surgeries.                  In August 2017, he filed a

workers’ compensation lawsuit against the city.

       The city had a policy allowing temporary light duty

work for injured workers.               The policy states:

       “LIGHT DUTY: Any officer or employee who
       becomes temporarily unable to perform his
       duties due to an injury, illness, or pregnancy,


    1. On the court’s citations to the depositions, the
page number refers to the page number in the
deposition, not the page number assigned by the ECF
system.
                           3
   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 4 of 18




       may request in writing to the Chief of Police a
       light-duty assignment until cleared by a
       physician to return to regular duty. Such
       requests will be considered on a case-by-case
       basis, but requests originating from injuries
       suffered while on duty will receive preference
       over other requests. Officers placed on light
       duty will be assigned administrative duties and
       away   from    any   exposure    to   hazardous
       situations.”

City     of    Union       Springs       Police   Dept.    Rules        and

Regulations Manual (Doc. 18-2) at 9.                   At some point

May’s    workers’        compensation      attorney   inquired     about

whether he could come back to work in a light-duty

position.      The city initially told the attorney that it

did not have a light-duty position.

       By October 2017, a position as a dispatcher for the

Union Springs police department had become available.

That    month,      at    the   recommendation        of   the   city’s

workers’ compensation carrier, the city offered May the

position, which the city considered to be light duty.

Although      the   position    of   dispatcher       ordinarily    paid

less than that of a police officer, the city offered

May the position at his regular police-officer salary.

                                     4
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 5 of 18




       The    police       chief    instructed       an    administrative

assistant for the city’s police department to call May

and offer him the dispatcher position.                      May testified

that, when offered the position, he responded that he

was    “still      under    a   doctor’s     care    and    had    not   been

released [to work] and was still having pain--having to

take     pain      medication,”        May    Depo.       (Doc.   18-3)    at

21:11-17; the caller said he would pass on the message

and hung up.2         May testified that he was not able to do

any    job    at    that    time.      May    Depo.       (Doc.   18-3)    at

37:19-23      (“I    wasn't     able   to    do     anything      when   they

called and offered me that dispatch job.”); see also

id. at 26:8-23, 27:1-11 (explaining health conditions

that prevented him from working when offered position

of dispatcher, including pain and inability to sit for



    2. The administrative assistant remembered the
call differently.   He testified: “Once I made contact
with him, he advised me that he knew about the offer
and his attorney advised him not to speak about it, his
attorney would be in contact.” Heard Depo. (Doc. 18-6)
at 17:8-13. In any event, there is no dispute that May
did not accept the dispatcher position as offered.
                           5
   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 6 of 18




long periods of time).

     The     following      month,        having     had    no     further

discussions with May, the city terminated him.                       In a

letter to May, the city explained that he was being

terminated       for    refusing        the     available     employment

position    as    a    dispatcher       and    for   his   inability      to

fulfill the essential functions of the job as a police

officer.         See Termination Letter (Doc. 18-2).                     May

admits he was still not able to do the dispatch job or

work as a police officer when terminated.                          See May

Depo. (Doc. 18-3) at 29:12-19.

    May’s medical provider released him for return to

full duty as a police officer in August 2018.                            May

testified    that      he   was    not        physically    able    to    do

“anything” until that time.               Id. at 22:1-6. (“Q. When

were you physically able to do anything? A. When I was

released last year by Dr. Murphy.”).




                                    6
   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 7 of 18




                         III.        DISCUSSION

    In his complaint, May brings two claims under the

ADA: one for discriminatory discharge and another for

failure        to     accommodate          or     participate         in     the

accommodation process.               In his response to the motion

for summary judgment, May frames his case as bringing a

single claim that he was discriminated against when he

was terminated based on disability without the city’s

having    first       engaged    in    an       interactive        process    to

determine a whether he could perform the dispatcher job

with a reasonable accommodation.                   Regardless of whether

May’s claims are described as one claim or two, the

showing he must make is essentially the same.

    The        ADA    prohibits        discrimination          “against        a

qualified      individual       on    the       basis   of   disability       in

regard    to    ...    discharge      of    employees        ...    and    other

terms, conditions, and privileges of employment.” 42

U.S.C. § 12112(a).         To succeed on an ADA discrimination

claim, May must show that, at the time of the alleged


                                       7
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 8 of 18




discriminatory action, (1) he was “disabled” and (2) a

“qualified individual” as defined by the ADA, and (3)

that he was unlawfully discriminated against on account

of    his    disability.           See        Holly   v.    Clairson        Indus.,

L.L.C.,       492    F.3d       1247,     1255-56        (11th      Cir.    2007);

Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir.

2016) (citing Wood v. Green, 323 F.3d 1309, 1312 (11th

Cir. 2003)); see also Hall v. Wal-Mart Assocs., Inc.,

373     F.    Supp.       2d     1267,        1270-71      (M.D.     Ala.     2005)

(Thompson,          J.)   (citing         Pritchard        v.      Southern     Co.

Services, 92 F.3d 1130, 1132 (11th Cir. 1996)).                                  So

long as all other requirements of the statute are met,

“an    employer's         failure        to    reasonably        accommodate      a

disabled      individual         itself constitutes discrimination

under the ADA.”             Holly, 492 F.3d at 1262 (italics in

original).

       Union Springs does not dispute that May showed that

he was disabled at the relevant time, and the court

finds       sufficient         evidence       of   the     same.      The     city,


                                          8
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 9 of 18




however, does take issue with whether May can meet the

requirement        of    showing      that     he    was    a    “qualified

individual” at the time he was offered the position of

dispatcher and discharged.

       The ADA defines the term “qualified individual” as

“an     individual        who,       with    or     without      reasonable

accommodation, can perform the essential functions of

the employment position that such individual holds or

desires.”       42 U.S.C. § 12111(8).               “Essential functions

are    ‘the     fundamental      job       duties    of    the   employment

position the [disabled employee] holds or desires.’”

Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1258 (11th

Cir. 2001) (quoting 29 C.F.R. § 1630.2(n)(1)).                         “What

constitutes a reasonable accommodation depends on the

circumstances, but it may include ‘job restructuring,

part-time         or      modified          work     schedules,        [and]

reassignment to a vacant position’ among other things.”

Frazier-White,          818   F.3d    at    1255    (quoting     42   U.S.C.

§ 12111(9)(B)).


                                       9
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 10 of 18




       In his response to the motion for summary judgment,

May argues that he was a “qualified individual” because

he would have been able to perform the dispatcher job

with        reasonable       accommodations,                 and        that      such

reasonable       accommodations           would     have         been    determined

had     Union    Springs     engaged       in     an    interactive            process

with     him.        May     does    not        identify         any     reasonable

accommodations that might have allowed him to work as a

dispatcher.

       May bears the burden of showing that, at the time

of    his    discharge,      he     was    capable          of    performing       the

essential functions of the dispatcher position if given

a reasonable accommodation.                     More specifically, “[t]he

plaintiff        bears       the         burden        of        identifying        an

accommodation,             and      of         demonstrating            that       the

accommodation allows him to perform the job's essential

functions.”        Lucas, 257 F.3d at 1255–56 (citing Stewart

v. Happy Herman's Cheshire Bridge, Inc., 117 F.3d 1278,




                                          10
   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 11 of 18




1286 (11th Cir. 1997), and Willis v. Conopco, Inc., 108

F.3d 282, 283 (11th Cir. 1997)).

       May has not met that burden.                     As noted above, in

his response to the motion for summary judgment, he

does    not    identify       any    accommodation         that     would    have

allowed him to perform the dispatcher position (or the

police officer position) at the relevant times.                         He has

presented      no    evidence       about        the   requirements     of    the

dispatcher position and what accommodations could have

been    made    to     allow        him     to    perform     the    essential

functions of the position.                  Instead, he simply asks the

court to speculate that, had the city engaged in an

interactive         process    of    determining         an   accommodation,

some     accommodation              would        have     been      available.

Speculation cannot substitute for evidence at summary

judgment.       Indeed, May’s own testimony undermines his

argument      that    a   reasonable           accommodation        would    have

been available had the city tried harder to find one:

during his deposition, May testified that he was unable


                                          11
     Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 12 of 18




to work as a dispatcher or police officer at the time

he    was    offered       the    dispatcher       position      and     when

terminated, and that he was unable to work at all until

the following year.

      To the extent that May sought as an accommodation a

further extended leave of absence, the law is not on

his side.       “The ADA covers people who can perform the

essential functions of their jobs presently or in the

immediate future.”           Wood v. Green, 323 F.3d 1309, 1314

(11th    Cir.      2003)   (italics      added)    (citing      Duckett v.

Dunlop      Tire    Corp.,   120    F.3d    1222,       1226   (11th     Cir.

1997)).      May had already been on a leave of absence for

almost      three    years   by    the    time    he    was    offered     the

dispatcher         position,      and,     at     the     time     he      was

terminated, there was no definite timeline for when he

would        return.                “An          ‘accommodation’            is

‘reasonable’--and,           therefore,          required      under       the

ADA--only if it enables the employee to perform the

essential functions of the job.”                   LaChance v. Duffy's


                                     12
     Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 13 of 18




Draft House, Inc., 146 F.3d 832, 835 (11th Cir. 1998);

see also Lucas, 257 F.3d at 1259–60.                      While “a leave of

absence     might     be    a     reasonable      accommodation              in   some

cases,          ...             an         indefinite              leave            of

absence”--particularly on top of three years of absence

from the job--is not a reasonable accommodation, as it

would not have enabled May to perform the essential

functions      of    the    job       presently     or   in       the    immediate

future.        Wood, 323 F.3d at 1314.                    “Because the ADA

reserves its protections for individuals still able to

perform      the     essential         functions     of       a    job,       albeit

perhaps with reasonable accommodation, a plaintiff who

is   totally        disabled         and   unable   to    work          at   all    is

precluded      from       suing      for    discrimination         thereunder.”

Slomcenski v. Citibank, N.A., 432 F.3d 1271, 1280 (11th

Cir. 2005) (citing Morgan v. Joint Admin. Bd., 268 F.3d

456,     459       (7th     Cir.       2001)      (additional            citations

omitted)).         Especially given his admission that he was

unable to work until about nine months after he was


                                           13
   Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 14 of 18




fired, no reasonable jury could conclude that May was a

“qualified individual” under the ADA at the time he was

offered the dispatcher position or at the time of his

termination.

       May argues that he should survive summary judgment

because    after    offering     him    the     dispatcher    position,

Union Springs did not engage in an interactive process

for determining a reasonable accommodation that would

have    allowed    him   to    take     the   position.        The       ADA

implementing regulations anticipate that a reasonable

accommodation often will need to be reached through an

interactive       process     between     the     employer     and       the

employee.     The regulations provide:

       “To   determine   the  appropriate   reasonable
       accommodation it may be necessary for the
       covered   entity   to  initiate  an   informal,
       interactive process with the individual with a
       disability in need of the accommodation. This
       process should identify the precise limitations
       resulting from the disability and potential
       reasonable accommodations that could overcome
       those limitations.”




                                   14
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 15 of 18




29 C.F.R. § 1630.2(o)(3).              The interpretive guidance to

the     ADA     regulations       similarly      explains:      “Once        an

individual with a disability has requested provision of

a reasonable accommodation, the employer must make a

reasonable         effort      to      determine      the     appropriate

accommodation.                   The        appropriate        reasonable

accommodation is best determined through a flexible,

interactive process that involves both the employer and

the individual with a disability.”                 29 C.F.R. Pt. 1630,

App.      (section      titled      “Process     of    Determining          the

Appropriate        Reasonable       Accommodation”);        see also id.

(describing process in detail).                  The guidance further

notes that, when “neither the individual requesting the

accommodation nor the employer can readily identify the

appropriate accommodation”:

       “it may be necessary for the employer to
       initiate a more defined problem solving process
       ... as part of its reasonable effort to
       identify     the     appropriate     reasonable
       accommodation.

       This process requires the individual assessment
       of both the particular job at issue, and the

                                       15
      Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 16 of 18




       specific physical or mental limitations of the
       particular individual in need of reasonable
       accommodation. ...

       After assessing the relevant job, the employer,
       in consultation with the individual requesting
       the accommodation, should make an assessment of
       the   specific  limitations   imposed  by   the
       disability on the individual's performance of
       the job's essential functions. This assessment
       will make it possible to ascertain the precise
       barrier to the employment opportunity which, in
       turn, will make it possible to determine the
       accommodation(s) that could alleviate or remove
       that barrier.”

Id.

       Based on the record, it appears that the type of

interactive process envisioned by the regulations did

not     occur.        The     initial      offer   of   the    dispatcher

position       came    after    May’s      attorney’s     inquiry     about

light-duty work.            After May responded negatively to the

offer of the dispatcher position, the city admittedly

did not seek a meeting with May and/or his attorney to

discuss whether he might be able to take the position

with some sort of further accommodation.                       Indeed, as

May has pointed out, several city leaders, including


                                      16
     Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 17 of 18




the one who decided to terminate his position, were

unaware of the interactive process explained in the ADA

implementing regulations.

      A defendant’s failure to engage in the interactive

process may serve as adminicular evidence in support a

claim      for     failure      to        reasonably     accommodate         a

plaintiff’s disability.              See Smith v. Midland Brake,

Inc., a Div. of Echlin, Inc., 180 F.3d 1154, 1174 (10th

Cir. 1999); Taylor v. Phoenixville Sch. Dist., 184 F.3d

296, 317–18 (3d Cir. 1999); Bultemeyer v. Fort Wayne

Cmty. Sch., 100 F.3d 1281, 1285-86 (7th Cir. 1996).

However, regardless of whether a defendant has failed

to    engage     in   the    interactive       process,     a   plaintiff

cannot succeed on a failure-to-accommodate claim unless

he can show that he could have performed the relevant

job with (or without) a reasonable accommodation.                          See

Willis v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir.

1997)     (upholding        grant    of    summary     judgment   despite

defendant’s alleged failure to engage in interactive


                                      17
     Case 2:19-cv-00173-MHT-JTA Document 26 Filed 04/15/21 Page 18 of 18




process because plaintiff did not demonstrate that she

could        have       performed         job      with       reasonable

accommodation);        see   also    Frazier-White,        818   F.3d      at

1257-58; Smith, 180 F.3d at 1174; Taylor, 184 F.3d at

317–18.      Because May has not shown that he could have

performed the essential functions of the police officer

or    dispatcher       job    with     reasonable      accommodations,

summary judgment must be granted.

      An appropriate judgment will be entered.

      DONE, this the 15th day of April, 2021.


                               /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                                     18
